Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 11, 2021

                                     No. 04-21-00067-CV

                                     Calvin HUMPHREY,
                                           Appellant

                                               v.

            VECTOR AEROSPACE ENGINE SERVICES- ATLANTIC, INC.,
                               Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-12246
                         Honorable Karen H. Pozza, Judge Presiding

                                        ORDER

       Appellee requested a supplemental clerk's record on April 6, 2021. The record has not
been filed. We order Mary Angie Garcia, the Bexar County District Clerk, to file by May 18,
2021, either (1) the supplemental record or (2) written notice that appellee has not paid or made
arrangements to pay for the supplemental record.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of May, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court